DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a laminate body directly attached to the at least one electronic component,” is unclear as to what is required by “directly.” Specifically, applicant asserts (see Remarks filed 10/19/2022, page 6) support for the amendment is found in Figs. 2- 3 of the disclosure, which show intervening elements between the laminate body and the electronic component (see e.g. 112 and 108 between component 104 and laminate body 106). Applicant further argues (see Remarks page 6-7), however, that intervening elements compromise a teaching of “directly attached.” Therefore, it is unclear as to what is required of “directly.” For examination purposes, “directly attached” is interpreted to include attached with intervening elements, e.g. in a direct line, way, or manner; straight,” (see Random House Kernerman Webster's College Dictionary).
Regarding claim 3, the limitation “the laminate body comprises a sheet comprising a dielectric material comprising at least one of the group consisting of a prepreg layer, and a Resin Coated Copper sheet,” is unclear as to which element “compris[es] at least one of the group consisting of a prepreg layer, and a Resin Coated Copper sheet,” i.e. the sheet or the dielectric material. It appears to be modifying the dielectric material, however it is unclear how the dielectric material can be a resin coated copper sheet.
Regarding claim 24, the limitation “the at least one electronic component is directly mounted on the carrier,” is unclear as to what is required by “directly.” Specifically, the term is indefinite for the substantially the same reasons as applied to claim 1 above.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2010/0290191; herein “Lin”).
Regarding claim 1, Lin discloses in Fig. 84 and related text a package, comprising:
a carrier (e.g. structure including at least 7/530);
at least one electronic component (e.g. 120, see [0076]) mounted on the carrier;
a laminate body (e.g. structure including at least 1/9/10/15/99/110; note that in one example interpretation the laminate body further includes 80 and therefore the electronic component is in direct contact with the laminate body) attached to the at least one electronic component; and
an encapsulant (e.g. at least 85, see [0109]) filling at least part of spaces between the laminate body and the carrier with the mounted at least one electronic component in between the carrier and the laminate body.
Regarding claim 2, Lin further discloses wherein the carrier (structure including at least 7/530) is a structured plate-shaped carrier (see Fig. 84).
Regarding claim 3, Lin further discloses wherein the laminate body (structure including at least 1/9/10/15/99/110) comprises a sheet comprising a dielectric material (98/540, see [0439]) comprising at least one of the group consisting of a prepreg layer, and a Resin Coated Copper sheet (see [0376]-[0378], [0380]).
Regarding claim 4, Lin further discloses comprising one of the following features:
the at least one electronic component comprises at least one pad exclusively on a main surface facing the carrier (e.g. 26, see [0081]);
the at least one electronic component comprises at least one pad exclusively on a main surface facing the laminate body;
the at least one electronic component comprises at least one pad on a main surface facing the carrier and comprises at least one further pad on another main surface facing the laminate body;
the at least one electronic component comprises at least one pad arranged face-up;
the at least one electronic component comprises at least one pad arranged face-down.
Regarding claim 5, Lin further discloses comprising the following feature: wherein at least part of a main surface of the carrier (structure including at least 7/530) opposing another main surface of the carrier on which the at least one electronic component is mounted is exposed with respect to the encapsulant (e.g. top surface of 540 is not covered by encapsulant 85).
Regarding claim 6, Lin further discloses wherein the laminate body (structure including at least 1/9/10/15/99/110) comprises a sheet comprising a dielectric material (e.g. 110, see [0051]) and comprises a metal layer (e.g. 9, see [0441]) on the sheet, and wherein the sheet (110) is arranged between the metal layer (9) and the at least one electronic component (120).
Regarding claim 7, Lin further discloses comprising a plurality of redistribution layers, formed on and/or in the laminate body (e.g. 8 in a first example interpretation, see [0287]-[0289]; e.g. 1/17/9 redistribute signals from vias to 910 in a second example interpretation;).
Regarding claim 8, Lin further discloses comprising at least one vertical electric connection element (via comprising 14/34/54 and connected portion of 1/7, see [0066], [0139], [0205]) each extending through at least part of the encapsulant (85) and through at least part of the laminate body (structure including at least 1/9/10/15/99/110) electrically coupling the laminate body with the carrier (structure including at least 7/530).
Regarding claim 10, Lin further disclose comprising at least one further electronic component (910, see [0439]) comprising at least one of an active component and a passive component, mounted on or above the encapsulant or the carrier (see Fig. 84).
Regarding claim 11, Lin further discloses wherein the carrier (structure including at least 7/530) comprises at least one opening (e.g. opening in 1) which is at least partially filled with the encapsulant (note that 98 is disclosed as the same materials as 85/86/87, see [0274] and [0109], thus in an interpretation where the encapsulant is 85/86/87/98 the presence of 98 in openings of layer 7 is the encapsulation at least partially filled into an opening in the carrier).
Regarding claim 12, Lin further discloses comprising one of the following features:
the package comprises an intermixed transition portion at an interface between the laminate body (structure including at least 1/9/10/15/99/110) and the encapsulant (85), wherein the intermixed transition portion comprises a mixture of material of the laminate body and the encapsulant, in particular in such a way that the intermixed transition portion bridges pure laminate body material with respect to pure encapsulant material (materials of 10 which are the same as materials for 85 are disclosed, see [0052] and [0109], thus in a first example interpretation an “intermixed transition portion” exists where a portion at the interface would be a mixture of the material of 10 and the same material of 85);
the package comprises an adhesion promoter at an interface between the laminate body and the encapsulant for promoting adhesion between material of the laminate body and material of the encapsulant (materials of 10 which are the same as materials for 85 are disclosed, see [0052] and [0109], thus in a second example interpretation 10 can be understood as an adhesion promoter between the laminate body and 84/85/86 in that they are the same material and would be understood to adhere to each other).
Regarding claim 21, Lin further discloses wherein the laminate body (e.g. structure including at least 1/9/10/15/99/110) comprises a pressed multilayer stack of at least one dielectric layer (e.g. 110 or 99 or 15, see [0051] or [0306]) and at least one metallic foil (e.g. 13 or 9c, see [0059] or [0300]).
The limitation “pressed multilayer stack of at least one dielectric layer and at least one metallic foil,” claims recites a process, however the claim is directed to a product. Therefore, this limitation is considered to be product by process limitations. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case a laminate of a dielectric layer and a metal layer is the same as or obvious from the product of the invention.
Regarding claim 24, Lin further discloses wherein the at least one electronic component (120) is directly mounted on the carrier (structure including at least 7/530; in one example interpretation “directly attached” allows for intervening layers; in another example interpretation the carrier further includes 85/2/24/3/86/4/44/5/87/6/64 and therefore 120 is in direct contact with the carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 9, Lin further discloses comprising at least one of the following features:
wherein a carrier (e.g. structure including at least 7/530 and in the instance where it further includes 98 and 540thickness is in a range between 20 µm and 3 mm (98 is 1-20 µm and 540 is 5-50 µm, thus the combined thickness overlaps with the claimed range);
wherein a laminate body  (structure including at least 1/9/10/15/99/110) thickness is in a range between 10 µm and 150 µm;
wherein an at least one electronic component thickness is in a range between 15 µm and 1 mm;
wherein the carrier thickness is larger than the laminate body thickness and is larger than at least one electronic component thickness (e.g. structure including at least 7/530, and in the instance where the carrier further includes layers 3/5/86/87; thickness of the combined structure is greater than thickness of 120 and thickness of structure including at least 1/9/10/15/99/110, see Fig. 84).
Note that the range disclosed by Lin overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thickness to be a result effective variable affecting electrical and physical characteristics of the device.  Thus, it would have been obvious to modify the device of Lin to have the thickness within the claimed range in order to provide sufficient thickness for proper electrical connection and mechanical stability without excessive resistance, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claims 13 (first interpretation), Lin further discloses wherein the at least one electronic component comprises a plurality of electronic components (120/130/140, see [0446]) with at least two different thicknesses (each chip 120/130/140 has range of acceptable thicknesses, and each chip can be a variety of different chip types, see [0080], [0082]-[0085], [0153], [0155]-[0158], [0219], [0221]-[0224], [0446]), mounted on the carrier (e.g. structure including at least 7/530).
Note that one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thickness of the components to be a result effective variable affecting electrical and physical characteristics of the device, and device types able to be contained therein.  Thus, it would have been obvious to modify the device of Lin to have the thicknesses within the claimed range (i.e. different) in order to allow for different device types without requiring excessive thickness, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 14 (first interpretation), Lin further discloses comprising at least one of the following features:
wherein the plurality of electronic components with the at least two different thicknesses are mounted on different vertical levels of the carrier (e.g. structure including at least 7/530 and in the instance where the carrier further includes layers 86/87/5; therefore 130/140 is recessed in the carrier and 120 is on the carrier in this instance); 
wherein only a part of the plurality of electronic components with the at least two different thicknesses is mounted in contact with the laminate body (e.g. 120 is in direct contact with the laminate body in the interpretation where the laminate body includes layer 80, 130/140 are not in direct contact).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and in view of Chew (US 2019/0181118; herein “Chew”).
Regarding claims 13 (second interpretation), Lin further discloses wherein the at least one electronic component comprises a plurality of electronic components (120/130/140, see [0446]) mounted on the carrier (e.g. structure including at least 7/530), but does not explicitly disclose the plurality of electronic components with at least two different thicknesses.
In the same field of endeavor, Chew discloses a package comprising a plurality of electronic components with at least two different thicknesses (see [0015] at least).
Regarding claim 14 (second interpretation), Lin further discloses comprising at least one of the following features:
wherein the plurality of electronic components with the at least two different thicknesses are mounted on different vertical levels of the carrier (e.g. structure including at least 7/530 and in the instance where the carrier further includes layers 86/87/5; therefore 130/140 is recessed in the carrier and 120 is on the carrier in this instance); 
wherein only a part of the plurality of electronic components with the at least two different thicknesses is mounted in contact with the laminate body (e.g. 120 is in direct contact with the laminate body in the interpretation where the laminate body includes layer 80, 130/140 are not in direct contact).
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and in view of Mok et al. (US 2020/0163223; herein “Mok”).
Regarding claims 22 and 23, Lin does not explicitly disclose 
wherein the laminate body comprises an insulating material with filler particles within the insulating material;
 wherein the laminate body comprises a resin with glass fibers within the resin.
In the same field of endeavor, Mok teaches a laminate body comprising an insulating material (e.g. 130/140/108/109) 
wherein the laminate body comprises an insulating material with filler particles within the insulating material (see [0024] and [0057] at least);
 wherein the laminate body comprises a resin with glass fibers within the resin (see [0024] and [0057] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin by having the laminate body comprise an insulating material with filler particles within the insulating material; the laminate body comprise a resin with glass fibers within the resin, as taught by Mok, in order to use a deformable material which can be later cured and aid in manufacture methods (see Mok [0023], [0033]) and form a laminate body which is mechanically robust and electrically reliable (see Mok [0003]).  Further, Mok shows that the insulating material/resin with glass fillers/fibers and other materials such as polyimide are equivalent structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the insulating material/resin with glass fillers/fibers of Mok for the, e.g., polyimide of Lin.


Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. It is specifically noted that another embodiment of Lin has been applied and elements have been interpreted in a new manner in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/16/2022